This appeal is from an order of the Chancellor, upon the advice of Vice-Chancellor Stein, discharging an order to show cause why a writ of habeas corpus should not issue and denying an application therefor.
Our examination of the record leads to the conclusion that reasonable cause was not shown. The writ of habeas corpus is a writ of right when reasonable cause is shown, but not a writ of course. 39 C.J.S., Habeas Corpus, § 6.
The order under review is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, BODINE, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, BURLING, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 13.
For reversal — None. *Page 272